Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made by and between OfficeMax Incorporated, a Delaware
corporation (the “Company”), and Ravichandra K. Saligram (the “Executive”),
dated October 13, 2010 and effective as of the Effective Date (as hereinafter
defined).

W I T N E S S E T H:

WHEREAS, the Company wishes to provide for the employment by the Company of the
Executive, and the Executive wishes to serve the Company, in the capacities and
on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, it is agreed as follows:

1. TERM. The term of this Agreement (the “Term”) and Executive’s employment
hereunder shall commence on November 8, 2010 (the “Effective Date”) and end on
November 7, 2013, provided that, commencing on November 8, 2013 and on each
subsequent anniversary thereof (each, a “Renewal Date”), the Term shall be
extended by an additional year unless either party shall have given written
notice of non-renewal to the other at least 90 days prior to the applicable
Renewal Date.

2. POSITION AND DUTIES.

(a) During the Term the Executive shall serve as the Chief Executive Officer and
President of the Company, in each case with such duties and responsibilities as
are customarily assigned to such positions, and have such other duties and
responsibilities not inconsistent therewith as may from time to time be
reasonably assigned to him by the board of directors of the Company (the
“Board”). As of the Effective Date or as soon thereafter as practicable, the
Company shall cause the Executive to be elected as a member of the Board.
Thereafter, while the Executive is employed by the Company during the Term, the
Company shall cause the Executive to be included in the slate of persons
nominated to serve as directors on the Board following the end of each term of
the Executive’s service as a director. Upon any termination of his employment
with the Company, the Executive shall promptly resign from the Board and from
all other offices held with the Company and its subsidiaries.

(b) During the Term, and excluding any periods of paid time off to which the
Executive is entitled, the Executive shall devote his full working attention and
time to the business and affairs of the Company and use the Executive’s
reasonable best efforts to carry out such responsibilities faithfully and
efficiently. The parties agree the Executive shall be permitted to remain in the
positions listed on



--------------------------------------------------------------------------------

the attached Exhibit A. During the Term, the Executive shall be limited to one
publicly traded for-profit outside board position. All participation on outside
boards of directors or committees of any kind beyond those listed on Exhibit A
are subject to prior approval by the Board. It shall not be considered a
violation of the foregoing for the Executive to manage his personal investments.

(c) During the Term, the Executive shall be based at the Company’s principal
headquarters in Naperville, Illinois, except for travel reasonably required for
the performance of the Executive’s duties hereunder. The Executive shall use
commercially reasonable efforts to establish his principal residence in the
greater Chicago, Illinois area within six months (the “Relocation Period”)
following the Effective Date and maintain his principal residence there during
the Term. Notwithstanding the above, if the Executive is unable to sell his home
within such six-month period, the Company shall extend the Relocation Period for
an additional three months. For the avoidance of doubt, so long as the Executive
establishes his principal residence in the greater Chicago, Illinois area prior
to the end of the Relocation Period, the fact that the Executive has not sold
his current residence prior to the end of the Relocation Period shall not be
deemed a breach of this subsection.

3. COMPENSATION.

(a) BASE SALARY. During the Term, the Executive shall receive an annual base
salary (“Annual Base Salary”) of $900,000. The Annual Base Salary shall be
payable in accordance with the Company’s regular payroll practice for its senior
executives, as in effect from time to time. During the Term, the Annual Base
Salary shall be periodically reviewed by the Executive Compensation Committee of
the Board (the “Compensation Committee”) for possible increase. Following any
such increase, the term “Annual Base Salary” shall thereafter refer to the
Annual Base Salary as so increased.

(b) CASH BONUSES.

(i) SIGN-ON BONUS AND CLAWBACK. Within 14 business days following the Effective
Date, the Company shall pay the Executive a lump sum cash sign-on bonus of
$250,000 (the “Sign-on Bonus”). If the Executive resigns his employment with the
Company within 12 months of the Effective Date without Good Reason as defined
herein, then within 14 business days following such resignation the Executive
shall repay the Sign-on Bonus to the Company.

(ii) ANNUAL INCENTIVE AWARD. For fiscal years during the Term, the Executive
shall participate in annual cash incentive compensation plans, as adopted and
approved by the Board or the Compensation Committee from time to time, with
targets and performance measures determined by

 

2



--------------------------------------------------------------------------------

the Compensation Committee. The Executive’s annual target cash incentive
opportunity pursuant to such plans for each fiscal year shall equal 100% (or
such greater percentage as the Board may establish for the Executive from time
to time) of the Executive’s Annual Base Salary, with a maximum award not less
than 200% of the target cash incentive level. With respect to the award for the
Company’s 2010 fiscal year, the Executive’s annual cash incentive award shall be
governed by the provisions of the 2003 OfficeMax Incentive and Performance Plan
(the “Plan”) (or subsequent plans as adopted by the Company) and an award
agreement substantially in the form attached as Exhibit B, and any award under
the Plan for 2010 shall be prorated based on the proportion of 2010 fiscal year
that the Executive is employed by the Company. All annual cash incentive awards
payable to the Executive will be paid at the time the Company normally pays such
awards to its senior executives.

(c) STOCK OPTION GRANTS.

(i) INITIAL STOCK OPTION GRANT. On the Effective Date, the Compensation
Committee shall grant to the Executive a seven-year nonqualified option (the
“Initial Option”) to purchase 375,000 shares of the Company’s common stock
(“Company Stock”), which is intended to replace compensation that the Executive
is forfeiting as a result of termination of the Executive’s employment with his
prior employer. The Initial Option shall have a per share exercise price equal
to the closing price of the Company Stock on the New York Stock Exchange on the
date of grant. The Initial Option shall vest and become fully exercisable with
respect to 33.33% of the shares subject thereto on each of the first three
anniversaries of the Effective Date and shall be governed by the provisions of
the Plan and an option agreement substantially in the form attached hereto as
Exhibit C.

(ii) OTHER STOCK OPTION GRANT. On the Effective Date, the Compensation Committee
shall grant to the Executive an additional seven-year nonqualified option (the
“Other Option”) to purchase 600,000 shares of Company Stock. The Other Option
shall have a per share exercise price equal to the closing price of the Company
Stock on the New York Stock Exchange on the date of grant. The Other Option
shall vest with respect to 33.33% of the Company Stock subject to the Other
Option on each of the first three anniversaries of the Effective Date and shall
be governed by the provisions of the Plan and an option agreement substantially
in the form attached hereto as Exhibit D.

(d) RESTRICTED STOCK UNIT GRANT. On the Effective Date, the Compensation
Committee shall grant to the Executive an aggregate of 125,000 restricted
Company Stock units under the Plan (such units, the “Initial Restricted Stock
Units”), which is intended to replace compensation that the Executive is
forfeiting as a result of termination of the Executive’s employment with

 

3



--------------------------------------------------------------------------------

his prior employer. The Initial Restricted Stock Units shall vest with respect
to 33.33% of the Company Stock units on each of the first three anniversaries of
the Effective Date and shall be governed by the provisions of the Plan and an
agreement substantially in the form attached hereto as Exhibit E.

(e) OTHER LONG-TERM INCENTIVE COMPENSATION. Commencing with the Company’s 2011
fiscal year and annually thereafter while the Executive is employed during the
Term, the Company shall grant to the Executive long-term incentive compensation
awards which may consist of equity awards, long-term cash awards or other forms
of long-term incentive compensation, as determined by the Compensation Committee
and consistent with the form and mix provided to other senior officers of the
Company. Such shall be awarded at the same time as regular long-term
compensation is granted to other senior officers of the Company and shall have
terms and conditions (including performance criteria, vesting schedules and
acceleration provisions, if any) as determined by the Compensation Committee.

(f) OTHER BENEFITS. While the Executive is employed during the Term: (1) the
Executive shall be entitled to participate in all tax-qualified retirement plans
of the Company, all fringe benefit and perquisite practices, policies and
programs of the Company, and all other employee benefit plans of the Company, in
each case as are made available to the senior officers of the Company and
(2) the Executive and/or the Executive’s eligible dependents, as the case may
be, shall be eligible to participate in all welfare benefit plans, practices,
policies and programs provided by the Company, including any medical,
prescription, dental, disability, employee life insurance, group life insurance,
accidental death and travel accident insurance plans and programs to the same
extent, and subject to the same terms and conditions, as such arrangements are
made available to the senior officers of the Company.

(g) PAID TIME OFF AND RELOCATION. The Executive shall be credited with 26 days
paid time as of the Effective Date. For paid time off purposes only, the
Executive will be credited with 12 years of service as of the Effective Date and
will accrue paid time off pursuant to the Company’s paid time off policy.
Carryover of unused paid time off from year to year shall be according to the
terms of the policy. Except as otherwise set forth in this Section 3(g), the
Executive shall be provided relocation benefits consistent with the Company’s
relocation policy, attached as Exhibit F, for expenses incurred in connection
with the relocation of the Executive and his spouse to the greater Chicago,
Illinois, area. During the Relocation Period, the Company agrees to provide up
to two months temporary housing and storage, plus a gross-up for applicable
taxes, and if necessary an additional seven months temporary housing and
storage, provided there shall be no gross-up beyond the first two months.
Notwithstanding Exhibit F, the Executive shall not be required to repay
relocation expense benefits to the Company upon a termination of employment for
Good Reason, and “cause” as used in Exhibit F shall have the same meaning given
to such term in this Agreement.

 

4



--------------------------------------------------------------------------------

(h) CHANGE IN CONTROL AGREEMENT. On the Effective Date, the Executive and the
Company shall enter into a change in control agreement (the “Change in Control
Agreement”) substantially in the form as attached hereto as Exhibit G, it being
understood that if the Executive’s employment is terminated under circumstances
entitling him to severance benefits under this Agreement and the Change in
Control Agreement, the severance payments described in Section 5(a) shall be
offset (but not below zero) by similar payments and benefits provided under the
Change in Control Agreement.

(i) PAYMENT OF FEES. The Company shall pay the Executive a lump sum cash payment
equal to $45,000 within 14 days of the Effective Date for fees and expenses
incurred by the Executive in connection with the preparation and negotiation of
this Agreement.

(j) COBRA. The Company shall reimburse the Executive for the cost of COBRA
continuation premiums incurred by him during the period between the Effective
Date and the first day of the calendar month that immediately follows the
Executive’s first 90 days of employment with the Company.

(k) DIRECTOR AND OFFICER LIABILITY INSURANCE COVERAGE. The Company agrees to
maintain reasonable and customary director and officer liability insurance
coverage that covers the Executive for the Term and seven years following the
end of the Term.

4. TERMINATION OF EMPLOYMENT.

(a) DEATH OR DISABILITY. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Term. The Company shall be
entitled to terminate the Executive’s employment because of the Executive’s
Disability during the Term. “Disability” means that the Executive is disabled
within the meaning of the Company’s long-term disability policy or, if there is
no such policy in effect, that (i) the Executive has been substantially unable,
for a period of 180 consecutive calendar days, to perform the Executive’s duties
under this Agreement, as a result of physical or mental illness or injury, and
(ii) a physician selected by the Company or its insurers, and reasonably
acceptable to the Executive or the Executive’s legal representative, has
determined that the Executive is disabled. A termination of the Executive’s
employment by the Company for Disability shall be communicated to the Executive
by written notice, and shall be effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Time”), unless the Executive
returns to full-time performance of the Executive’s duties before the Disability
Effective Time.

 

5



--------------------------------------------------------------------------------

(b) TERMINATION BY THE COMPANY.

(i) The Company may terminate the Executive’s employment during the Term for
Cause or without Cause. “Cause” means the Executive’s (1) willful and continued
failure to substantially perform his duties with the Company (other than failure
resulting from the Executive’s incapacity due to physical or mental illness or
injury, or actual or anticipated failure resulting from the Executive’s
termination for Good Reason), after a demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has not substantially performed
his duties, or (2) the Executive’s willful engagement in conduct which is
materially injurious to the Company, monetarily or otherwise. For purposes of
this Section 4(b)(i), no act or failure to act on the Executive’s part shall be
considered “willful” unless done or omitted to be done by the Executive not in
good faith and without reasonable belief that the Executive’s act or omission
was in the best interest of the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
(X) a resolution is duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
(excluding the Executive) called and held for the purpose (after reasonable
notice to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board the Executive was guilty of conduct set forth above in clauses
(1) or (2) of this Section 4(b)(i) and specifying the particulars of the
Executive’s conduct in detail, and (Y) a copy of this resolution is delivered to
the Executive. All decisions by the Company regarding termination for Cause must
be supported by clear and convincing evidence.

(c) GOOD REASON.

(i) The Executive may terminate employment for Good Reason or without Good
Reason. “Good Reason” shall mean, without the Executive’s express written
consent, (a) the assignment to the Executive of any duties materially
inconsistent with the Executive’s responsibilities as an executive officer of
the Company or a significant adverse alteration in responsibilities, provided
that the election of another executive to the position of President of the
Company shall not constitute Good Reason; (b) a material reduction in the
Executive’s Annual Base Salary (other than in connection with across- the-board
salary reduction similarly affecting all executives of the Company and all
executives of any entity in control of the Company); (c) a material reduction in
the Executive’s annual incentive award target; (d) a requirement that the
Executive be based anywhere located more than 50

 

6



--------------------------------------------------------------------------------

miles from Naperville, Illinois, which is the Company’s principal headquarters
as of the Effective Date, except for required travel on the Company’s business
to an extent substantially consistent with the Executive’s business travel
obligations in performing his duties hereunder; (e) a material reduction by the
Company in aggregate benefits and compensation available to the Executive,
including paid time off, welfare benefits, short-term incentives, pension, life
insurance, healthcare and disability benefits, as compared to such benefits and
compensation available to the Executive pursuant to this Agreement; (f) a
material reduction by the Company in long-term equity incentives available to
the Executive (other than in connection with across- the-board long-term equity
incentive reductions similarly affecting all executives of the Company and all
executives of any entity in control of the Company); (g) the failure of the
Company to obtain a satisfactory agreement from any successor to assume and
agree to perform this Agreement; or (h) any action or inaction that would
constitute a material breach of this Agreement by the Company.

(ii) A termination of employment by the Executive for Good Reason shall be
effectuated by delivering a Notice of Termination to the Company within 90 days
following the occurrence of the event constituting Good Reason (“Notice of
Termination for Good Reason”), which Notice of Termination for Good Reason shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provision(s) of this Agreement on which
the Executive relies. The Company shall have a 30 day period following the
receipt of the Notice of Termination for Good Reason to cure such event or
circumstance that constitutes Good Reason. If the Company does not cure the
event or circumstance that constitutes Good Reason, the Executive’s employment
shall terminate on the date set forth in the Notice of Termination for Good
Reason, which date shall not be later than 30 days following the end of the
Company’s 30 day cure period.

(d) DATE OF TERMINATION. The “Date of Termination” means the date of the
Executive’s death, the Disability Effective Time or the date on which the
termination of the Executive’s employment by the Company for Cause or without
Cause or by the Executive for Good Reason or without Good Reason is effective.

5. OBLIGATIONS OF THE COMPANY UPON TERMINATION.

(a) OTHER THAN FOR CAUSE, DEATH OR DISABILITY, OR FOR GOOD REASON. If, during
the Term, the Company terminates the Executive’s employment for any reason other
than Cause, death or Disability, or the Executive terminates his employment for
Good Reason, then, subject to Section 13(h) hereof and Section 6 hereof, the
Company shall pay to the Executive, on the 60th day following the Date of
Termination, a lump sum cash payment equal to two

 

7



--------------------------------------------------------------------------------

times the Executive’s Annual Base Salary (prior to taking into account any
reduction that triggered Good Reason) immediately prior to the Date of
Termination. In addition, on the first regularly scheduled Company payroll date
following the Date of Termination, the Company shall pay to the Executive in a
lump sum in cash any portion of the Executive’s Annual Base Salary, accrued, but
unused, vacation time, and previously earned but unpaid bonus through the Date
of Termination that has not yet been paid. Further, all of the Executive’s then
outstanding equity awards shall be treated in accordance with the terms of the
plan and agreements evidencing such equity awards. The Company shall also pay or
provide to the Executive, in the event of such a termination, all compensation
and benefits payable to the Executive under the terms of the Company’s
compensation and benefit plans, programs or arrangements as in effect
immediately prior to the Date of Termination, and the Executive, his spouse and
dependents shall for a period of up to 24 months following termination of
employment be eligible to participate in Company medical, vision and life
insurance at the employee (or, if applicable, family) premium and co-pay rates,
subject to the following provisions: If a delay is required pursuant to
Section 6(b), the Executive will pay the required insurance premiums for such
life insurance coverage during the six-month period following the Executive’s
termination of employment, and the Company shall pay to the Executive a payment
equal to 150% of such premiums that the Executive paid during such period on the
first regularly scheduled Company payroll date following the six-month
anniversary of the date of the Executive’s termination. Further, in order to
receive such continued medical and vision coverage at such rates, the Executive
shall be required to pay to the Company at the same time that premium payments
are due for the month an amount equal to the full monthly COBRA premium required
by the Company under such plans for such coverage. Within five days following
receipt of such payment, the Company shall reimburse to the Executive the amount
of the monthly COBRA premium payment (the “Health Payment”). In addition, unless
a delay is required pursuant to Section 6(b), on each date on which the monthly
Health Payment is paid to the Executive, the Company shall pay to the Executive
an additional amount equal to 50% of the monthly Health Payment. The Executive
shall also be entitled to receive a prorata portion of the Executive’s annual
incentive award for the fiscal year in which the Date of Termination occurs
based on actual performance and to be paid at the same time as other senior
officers of the company receive payments of annual incentive awards.

(b) DEATH AND DISABILITY. If the Executive’s employment is terminated by reason
of the Executive’s death or Disability during the Term, on the first regularly
scheduled Company payroll date following the Date of Termination, the Company
shall pay to the Executive or, in the case of the Executive’s death, to the
Executive’s designated beneficiaries (or, if there is no such beneficiary, to
the Executive’s estate or legal representative), in a lump sum in cash any
portion of the Executive’s Annual Base Salary, accrued, but unused, vacation
time, and previously

 

8



--------------------------------------------------------------------------------

earned but unpaid bonus through the Date of Termination that has not yet been
paid. The Company shall also pay or provide to the Executive, in the event of
such a termination, all compensation and benefits payable to the Executive under
the terms of the Company’s compensation and benefit plans, programs or
arrangements as in effect immediately prior to the Date of Termination. If the
Executive’s employment is terminated by reason of the Executive’s death or
Disability during the Term, all of the Executive’s then outstanding equity
awards shall be treated in accordance with the terms of the plan and agreements
evidencing such equity awards.

(c) BY THE COMPANY FOR CAUSE; BY THE EXECUTIVE OTHER THAN FOR GOOD REASON. If
the Executive’s employment is terminated by the Company for Cause or the
Executive voluntarily terminates employment other than for Good Reason during
the Term then, (1) first regularly scheduled payroll date following the Date of
Termination, the Company shall pay to the Executive in a lump sum in cash any
portion of the Executive’s Annual Base Salary, accrued, but unused, vacation
time, and bonus earned for completed fiscal years through the Date of
Termination that has not been paid; (2) all outstanding equity awards shall be
treated according to the provisions of the plan and agreements under which such
awards were granted; and (3) the Company shall also pay or provide to the
Executive all compensation and benefits payable to the Executive under the terms
of the Company’s compensation and benefit plans, programs or arrangements as in
effect immediately prior to the Date of Termination.

 

9



--------------------------------------------------------------------------------

6. SECTION 409A PROVISION.

(a) Notwithstanding the other provisions hereof, this Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), to the extent applicable, and this Agreement
shall be interpreted to avoid any penalty sanctions under Section 409A.
Accordingly, all provisions herein, or incorporated by reference, shall be
construed and interpreted to comply with Section 409A and, if necessary, any
such provision shall be deemed amended to comply with Section 409A and
regulations thereunder. If any payment or benefit cannot be provided or made at
the time specified herein without incurring sanctions under Section 409A, then
such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be made upon
a termination of employment under this Agreement that are deferred compensation
subject to Section 409A may only be made upon a “separation from service” under
Section 409A. For purposes of Section 409A, whenever payments under this
Agreement are to be made in installments, each such installment shall be treated
as a separate payment. Except to the extent permitted under Section 409A, in no
event may the Executive designate the calendar year of any payment under this
Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, in all cases, if
the Executive is a “specified employee” of the Company for purposes of
Section 409A at the time of his separation from service (as determined pursuant
to Section 409A) with the Company and if an exception under Section 409A does
not apply, any severance payment(s) that constitute deferred compensation
subject to Section 409A which are otherwise scheduled to be paid within the
six-month period following the Executive’s separation from service shall be
delayed so that they will be paid in a lump sum payment to the Executive on the
first regularly scheduled Company payroll date following the six-month
anniversary of the date of the Executive’s separation from service, which
payment will be equal to the severance payment(s) that he would otherwise have
received through such payroll date. The Executive is strongly encouraged to
consult his own tax, financial and legal advisors regarding the effects of this
Agreement on his personal tax situation. If the Executive dies during such
six-month period and prior to the payment of the deferred compensation that is
required to be delayed on account of Section 409A, such amount shall be paid to
the personal representative of the Executive’s estate within 30 days after the
Executive’s death.

(c) For purposes of applying the exceptions to Section 409A, the following rules
shall apply. Any payments that would otherwise be payable (i) within two and
one-half months after the end of the Company’s taxable year containing the date
of the Executive’s separation from service, or (ii) within two and one-half
months after the Executive’s taxable year containing the date of the

 

10



--------------------------------------------------------------------------------

Executive’s separation from service, whichever occurs later (the “Short Term
Deferral Period”), are exempt from Section 409A. Furthermore, any such payments
paid after the Short Term Deferral Period are exempt from Section 409A as
severance pay due to an involuntary separation from service to the extent that
the sum of those payments is equal to or less than the maximum amount described
in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (the “Involuntary
Separation Amount”) because such payments both are payable only upon the
Executive’s “involuntary” separation from service for purposes of Section 409A
and must be paid to the Executive no later than the last day of the Executive’s
second taxable year following the taxable year in which the Executive’s
separation from service occurs. Lastly, any such payments that are paid after
the Short Term Deferral Period and otherwise exceed the Involuntary Separation
Amount are exempt from Section 409A to the extent such payments in the aggregate
do not exceed the applicable dollar amount under Section 402(g)(1)(B) for the
year in which the Executive’s separation from service occurs (the “Limited
Payments”). Accordingly, the sum of (1) such payments that are paid within the
Short Term Deferral Period, (2) such payments paid after the Short Term Deferral
Period that do not exceed the Involuntary Separation Amount, and (3) such
payments paid after the Short Term Deferral Period that exceed the Involuntary
Separation Amount, but only to the extent such payments constitute Limited
Payments, are exempt from Section 409A and, therefore, notwithstanding any
provision of this Agreement to the contrary, if the Executive is a “specified
employee” of the Company for purposes of Section 409A, only those payments that
are not otherwise exempt from Section 409A under clause (1), (2), and (3) above
and that would otherwise have been payable in the first six months following the
Executive’s date of separation from service will not be paid to the Executive
until the first regularly scheduled payroll date following the six-month
anniversary of the date of the Executive’s separation from service, provided
that if the Executive dies during such six-month period and prior to the payment
of the deferred compensation that is required to be delayed on account of
Section 409A, such amount shall be paid to the personal representative of the
Executive’s estate within 30 days after the Executive’s death.

(d) To the extent required to avoid an accelerated or additional tax under
Section 409A, amounts reimbursable to the Executive under this Agreement shall
be paid to the Executive on or before the last day of the year following the
year in which the expense was incurred, the amount of expenses eligible for
reimbursement (and in-kind benefits provided to the Executive) during any one
year may not effect amounts reimbursable or provided in any subsequent year, and
the right to reimbursement (and in-kind benefits provided to the Executive)
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

7. NON-EXCLUSIVITY OF RIGHTS. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies for which
the Executive may qualify.

 

11



--------------------------------------------------------------------------------

8. FULL SETTLEMENT. Except as provided herein, the Company’s obligation to make
the payments provided for in, and otherwise to perform its obligations under,
this Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced, regardless of whether the Executive obtains other
employment.

9. CONFIDENTIAL INFORMATION; SOLICITATION; DISPARAGEMENT; COMPETITION. The
Executive agrees that upon the Effective Date he will enter into a Nondisclosure
and Fair Competition Agreement substantially in the form attached as Exhibit H.
The Executive agrees that during and after his employment with the Company he
shall not make any public statements that disparage the Company, its respective
affiliates, employees, officers, directors, products or services. The Company
agrees that during and after the Executive’s employment with the Company, no
elected officer or director of the Company shall make any public statements that
disparage the Executive.

10. DISPUTE RESOLUTION. Except for the Company’s right to seek injunctive relief
as set forth in Section 8, all disputes arising under, related to, or in
connection with this Agreement arising prior to a Change in Control shall be
settled by expedited arbitration conducted before a panel of three arbitrators
(with the Company selecting one arbitrator, the Executive selecting the second
and the parties agreeing to the third arbitrator) sitting in Chicago, Illinois,
in accordance with the rules of the American Arbitration Association then in
effect. The decision of the arbitrators in that proceeding shall be binding on
the Company and the Executive. Judgment may be entered on the award of the
arbitrators in any court having jurisdiction. All expenses of such arbitration,
including legal fees, shall be borne by the respective parties in such
arbitration, provided the Company shall reimburse the Executive for his fees and
expenses if the Executive prevails on at least one material issue.

11. SUCCESSORS.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

12



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
have been required to perform it if no such succession had taken place. As used
in this Agreement, the “Company” shall mean both the Company as defined above
and any such successor that assumes and agrees to perform this Agreement, by
operation of law or otherwise.

12. NO VIOLATIONS. As a material inducement to the Company’s willingness to
enter into this Agreement, the Executive represents to the Company that neither
the execution of this Agreement by the Executive, the employment of the
Executive by the Company nor the performance by the Executive of his duties
hereunder will constitute a violation by the Executive of any employment,
non-competition or other agreement to which the Executive is a party.

13. MISCELLANEOUS.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

(b) All notices and other communications under this Agreement shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

  If to the Executive:  

to his principal residence as reflected in the records of

the Company

  If to the Company:   Executive Vice President and General Counsel   OfficeMax
Incorporated   263 Shuman Blvd.   Naperville, IL 60563

 

13



--------------------------------------------------------------------------------

or to such other address as either party furnishes to the other in writing in
accordance with this paragraph (b) of Section 12. Notices and communications
shall be effective when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provisions of, or to assert any right under, this Agreement shall not
be deemed to be a waiver of such provision or right or of any other provision of
or right under this Agreement.

(f) The Executive and the Company acknowledge that this Agreement, the Annual
Incentive Award Agreement, the Relocation Policy, the Initial Option Award
Agreement, the Other Option Award Agreement, the Initial Restricted Stock Unit
Award Agreement, the Change in Control Agreement, the Nondisclosure and Fair
Competition Agreement, and the Form of Release constitute the entire
understanding of the parties with respect to the subject matter hereof and
supersede any other prior agreement or other understanding, whether oral or
written, express or implied, between them concerning, related to or otherwise in
connection with, the subject matter hereof and that, following the date hereof,
no such agreement or understanding shall be of any further force or effect.

(g) The rights and benefits of the Executive under this Agreement may not be
anticipated, assigned, alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process except as required by law. Any
attempt by the Executive to anticipate, alienate, assign, sell, transfer,
pledge, encumber or charge the same shall be void.

(h) In connection with any termination of the Executive’s employment, the
Executive agrees to execute a release from liability in favor of the Company
substantially in the form attached as Exhibit I, and such release must be
irrevocable within 60 days from the date of termination.

 

14



--------------------------------------------------------------------------------

(i) The Company and the Executive agree to fully cooperate with respect to the
timing and content of any public announcement regarding the hiring of the
Executive or the execution of this Agreement.

(j) If the Executive brings a claim to enforce his rights under this Agreement,
the Company shall reimburse to the Executive all of the Executive’s legal fees
and expenses if the Executive prevails on at least one material issue in such
enforcement action.

(k) To the extent necessary to effectuate the terms of this Agreement, terms of
this Agreement which must survive the termination of the Executive’s employment
or the termination of this Agreement shall so survive.

(l) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

OFFICEMAX INCORPORATED By:  

/s/ Matthew R. Broad

Title:   EVP and General Counsel

/s/ Ravichandra Salligram

        EXECUTIVE

 

15



--------------------------------------------------------------------------------

EXHIBIT F

to Employment Agreement

OfficeMax Employees

Guaranteed Offer Relocation Policy

Benefits At-a-Glance

 

 

* This Assistance At-a-Glance document is provided for overview purposes only.
For full benefit

parameters, eligibility details and important reminders, please see the
associated information

presented in your Policy document. Your Relocation Counselor can help you
confirm your

eligibility for each of the possible benefits. *

 

Benefit

  

Brief Description *

Miscellaneous Allowance    You will qualify for an Allowance of four weeks’ new
salary up to a maximum of $10,000. This allowance can assist you in paying
various costs outside of policy. Home Finding    The Company has designed a Home
Finding program with WRRI to assist you with locating a residence at your new
location and will reimburse expenses for you and your spouse/partner for two
trips, up to a maximum of seven days and six nights.

Home Sale

Assistance

   The Company will provide assistance in selling your primary residence in the
form of professional and aggressive home marketing strategies. Selling your home
quickly and for the best price is not only good for you – it is also good for
the Company. It expedites your relocation and keeps costs to a minimum. In the
unfortunate event that a qualified buyer cannot be secured for your home after
aggressive home marketing efforts, the Company will purchase your home for an
appraised value offer as a fall-back option. Home Marketing Allowance    To give
your home an edge over the competition and to help it sell faster, OfficeMax
will contribute an allowance of 1% of the indicated market/appraised value (not
to exceed $3,000) to be used as a buyer incentive. Home Sale Incentive    The
Company strongly encourages you to follow our guidelines and will reward you for
doing so with a Home Sale Incentive of up to 2% of the sale price if your home
sells to a qualified buyer within 60 days, prior to the establishment of an
appraised value and 1% after 60 days (See Appraisal Process). Equity Advance   
During your offer period, you may request an advance of up to 90% on the equity
of your home, if needed, for the closing of your home in the new location.
(Those impacted by the Sarbanes-Oxley Act of 2002 are not eligible.) Rental
Finder’s Fees    The Company may provide reimbursement of costs associated with
obtaining a rented property, including agent’s commission and finder’s fees not
to exceed one month’s rent. New Home Closing Costs    For employees who own
their primary residence in the departure location, if you choose to work with a
Company-approved lender, specific closing costs are eligible for payment,
including loan origination fees, discount points or mortgage broker points up to
a maximum of 1% of the purchase price of the property. Mortgage Assistance    To
assist you in obtaining a mortgage, the Company has made an agreement with
specific lenders to provide mortgage programs. Temporary Living    If required
to report to work at the new location prior to finding and/or occupying a new
permanent residence, temporary living may be necessary. Temporary living is for
you and accompanying family members, for a limited amount of time (a maximum of
60 days) and requires you to focus your efforts on obtaining a new residence
quickly. Household Goods - Moving    WRRI will handle arrangements for the
movement of your household goods. Your Relocation Counselor will discuss your
options and help you select the right services to expedite a cost-effective
move. The Company will be billed directly from the carrier for the cost of
shipping your household goods. Household Goods - Storage    Storage, if
necessary, is available for up to 60 days at the new location site.

 

©2008 Weichert Relocation Resources Inc.   



--------------------------------------------------------------------------------

Benefit

  

Brief Description *

Household Goods -

Vehicles

   The Company may pay the cost of moving up to two automobiles, provided the
distance of your move is greater than 500 miles. If the distance is less than
500 miles, mileage will be reimbursed (at IRS relocation mileage reimbursement
rates) for up to two vehicles. Final Move Trip    Actual travel and lodging
expenses incurred by you and your accompanying family members for the final move
to the new location.

Spouse/Partner

Career Assistance

   Appropriate transition support and job search assistance through coaching,
customized research and materials as needed, by a personal consultant who
provides on-going support before, during and after the move, up to a maximum of
$1,500. Tax Gross-up Assistance    A tax “gross-up” will be made to help protect
you on the taxes due from certain non-deductible relocation expenses.

Repayment

Agreement

   If you leave OfficeMax’s employment voluntarily or are discharged for cause
at any time during the two-year period following your date of transfer, there
will be repayment of relocation expense benefits to OfficeMax. Please refer to
actual agreement for details.

 

©2008 Weichert Relocation Resources Inc.   

 

2



--------------------------------------------------------------------------------

EXHIBIT I

to Employment Agreement

WAIVER OF CLAIMS AND GENERAL RELEASE

As this is a legal document, OfficeMax Incorporated (“the Company”) hereby
advises Executive in writing to consult with an attorney prior to executing this
Waiver of Claims and General Release (or the “Agreement”).

In consideration of the Benefits set forth in this Agreement and for other good
and valuable consideration, the undersigned Executive agrees as follows:

1. Benefits Pursuant to [Executive’s Employment Agreement dated October     ,
2010 (the “Employment Agreement”)] [the change in control letter agreement
between Executive and the Company dated October     , 2010 (the “Change in
Control Agreement”)], and as a result of [the Company’s decision to terminate
Executive’s employment for other than Cause, death or Disability, or the
Executive’s decision to terminate the Executive’s employment for Good Reason]
[the Executive’s Qualifying Termination or Qualifying Early Termination], the
Company, subject to Executive’s execution of this Agreement and the expiration
of the revocation period described in Section 3 of this Agreement prior to the
sixtieth day following Executive’s Date of Termination, shall pay or provide the
payments and benefits set forth in [the Employment Agreement] [the Change in
Control Agreement]. The Company agrees to maintain reasonable and customary
director and officer liability insurance coverage that covers Executive for
seven years following the Executive’s termination of employment with the
Company.

In the event that the revocation period described in Section 3 of this Agreement
has not expired prior to the sixtieth day following the Date of Termination, the
payments and benefits described in [the Employment Agreement] [the Change in
Control Agreement] will be forfeited. Capitalized terms in this Section 1 which
are not defined in this Agreement shall be as defined in the [Employment]
[Change in Control] Agreement.

2. Waiver of Claims and General Release

a. Executive, on behalf of himself, and Executive’s spouse, heirs, executors,
administrators, children, and assigns, does hereby release and discharge the
Company and its parents, subsidiaries, affiliates, related organizations and
employee benefit plans, and all of their respective officers, trustees,
directors, Associates, agents and shareholders (in their official and personal
capacities), and all of their successors and assigns from and for all suits,
causes of action, claims and demands, whether known or unknown, that Executive
has or may have as of the date that Executive executes this Waiver of Claims and
General Release, including without limitation, those arising out of, or in any
way related to Executive’s employment with and termination of employment from
the Company. This Waiver of Claims and General Release includes but is not
limited to all claims in common law, contract and tort, including but not
limited to claims for wrongful or retaliatory discharge, breach of express or
implied contract, defamation or intentional infliction of emotional distress,
and any claims under any federal, state and local statute, ordinance and
regulation, including but not limited to Title VII of the



--------------------------------------------------------------------------------

Civil Rights Act of 1964, the Civil Rights Acts of 1866 and 1871, The Worker
Adjustment and Retraining Notification Act of 1988, the National Labor Relations
Act, the Age Discrimination in Employment Act (the “ADEA”), the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employees Retirement
Income Security Act, the Equal Pay Act, and state or local employment
discrimination and wage payment laws.

This Waiver of Claims and General Release (1) does not prevent or prohibit
Executive from filing a charge or complaint with any state or federal agency or
to cooperate or participate in any such matter even though Executive has waived
and released all claims for any personal recovery and (2) does not include the
release of (i) any vested benefits for which Executive is eligible in accordance
with the express and written terms of the respective employee benefit plans
(including pension plans) or programs in which Executive participates;
(ii) rights accruing to Executive solely under this Agreement (including the
payments and benefits described in Section 1 of this Agreement); (iii) claims to
indemnification or insurance coverage provided under the Company’s certificate
of incorporation, by-laws, and “D&O coverage” insurance policy that Executive
may have with respect to any claims made or threatened against Executive in
Executive’s capacity as a director, officer or employee of the Company; (iv) any
rights or claims that Executive has relating to Executive’s outstanding equity
rights or options to receive shares of common stock of the Company, as well as
any shares of common stock of the Company that Executive owns and (v) claims
that cannot be released as a matter of law or that arise after the date of this
Agreement.

b. If a court of competent jurisdiction determines that Executive brings a claim
waived under the first paragraph of Section 2(a), the Company shall be relieved
of all obligations under this Agreement in addition to any other damages or
relief a court may award; provided, however, that this Section 2(b) shall not
apply to (i) claims under the ADEA or actions challenging the validity of the
release of claims under the ADEA or (ii) the “whistleblower” provisions under
the Dodd–Frank Wall Street Reform and Consumer Protection Act, the
Sarbanes–Oxley Act or applicable State law; provided, further, that nothing in
this agreement is intended or should be construed to mean that the release of
claims under the ADEA is unenforceable, it being the parties’ intent that all
such claims are being released.

c. The Company does not admit, and to the contrary, expressly denies, that it
engaged in any unlawful or wrongful conduct with respect to Executive’s
employment or otherwise.

3. Period to Consider Agreement and Revocation Period

Executive hereby acknowledges that he has been given at least twenty-one
(21) calendar days to consider this Waiver of Claims and General Release and if
Executive decides to accept its terms, he understands and agrees that he must
return one (1) executed copy to the Company (to the person identified below in
this Section 3) on or prior to the end of such twenty-one (21) day period.

 

2



--------------------------------------------------------------------------------

Executive has the right to revoke this Waiver of Claims and General Release
within seven (7) calendar days after execution. Executive understands that he
will not receive the Benefits described in Section 1 if he revokes. This
Agreement shall not become effective until the revocation period has expired
without an effective revocation.

Notice of revocation must be timely given in writing and received by the Company
via personal delivery, overnight courier or U.S. Mail, postage prepaid, to:

General Counsel

OfficeMax Incorporated

263 Shuman Blvd.

Naperville, IL 60563

4. Cooperation Non-disparagement and Confidentiality

a. Executive understands and agrees that he is required to return all property,
records and information of the Company, including any copies, to the Company.
Executive further agrees that, during the two-year period following his
termination of employment, Executive shall reasonably cooperate with the Company
and/or its lawyers in connection with the legal affairs of the Company, on
reasonable request and on terms and conditions mutually agreeable between
Executive and the Company. The Company shall pay or reimburse Executive for
Executive’s reasonable out-of-pocket costs and expenses in connection therewith.

b. Executive specifically agrees to preserve the confidentiality of all
confidential and proprietary information of the Company, which information does
not include any information that is in the public domain or disclosed by someone
other than Executive. Executive also agrees to not disparage the Company in any
way. The Company agrees that neither it nor any of its elected officers or
directors will disparage Executive in any way.

5. Miscellaneous

Executive further acknowledges and agrees that:

a. He has read and understands the terms of this Waiver of Claims and General
Release and knowingly and voluntarily enters into this Agreement;

b. The benefits provided to Executive under this Agreement are greater than the
benefits that he would otherwise have been legally entitled to receive;

c. Executive understands and agrees that if any phrase, sentence or Section of
this Agreement shall to any extent be held invalid, then the remainder of this
Agreement or the application of such provision to persons or circumstances other
than those as to which it is held invalid shall not be affected hereby, and all
other phrases, sentences and paragraphs of this instrument shall be valid and
enforced to the fullest extent permitted by law; and

 

3



--------------------------------------------------------------------------------

d. This Agreement describes all benefits to which Executive is entitled in
connection with his termination of employment.

6. Governing Law.

For enforcement purposes, this Agreement shall be governed and construed
according to the laws of the state of Delaware, without giving effect to any
conflict of laws provisions.

 

AGREED:    

 

      Date:  

 

Ravichandra K. Saligram    

 

4